 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8          URBAN LEAGUE VILLAGE, LLC,                       CASE NO. C21-536-MJP

 9                                Plaintiff,                 ORDER ON REVIEW OF
                                                             MOTION FOR RECUSAL
10                 v.

11          OMARI TAHIR-GARRETT,

12                                Defendant.

13          On May 17, 2021, Defendant Omari Tahir-Garrett, proceeding pro se, filed a Motion

14 seeking to disqualify the Honorable Marsha J. Pechman in this matter. Dkt. #17. On May 20,

15 2021, Judge Pechman issued an Order declining to recuse herself and, in accordance with this

16 Court’s Local Rules, referring that decision to the Chief Judge for review. Dkt. #18; LCR 3(f).

17          A judge of the United States shall disqualify herself in any proceeding in which her

18 impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall

19 disqualify themselves in circumstances where they have a personal bias or prejudice concerning

20 a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28 U.S.C.

21 § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a district court

22 makes and files a timely and sufficient affidavit that the judge before whom the matter is pending

23 has a personal bias or prejudice either against him or in favor of any adverse party, such judge

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 1
 1 shall proceed no further therein, but another judge shall be assigned to hear such proceeding.”

 2 “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United States v. Studley,

 3 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712

 4 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an extrajudicial source.”).

 5          Defendant moves for recusal on the basis that Judge Pechman is part of “an ongoing illegal

 6 and unconstitutional concerted effort, by multiple parties, to prevent plaintiff from receiving [their]

 7 full regular Social Security retirement benefits . . . .” Dkt. #17 at 2. Defendant alleges, without

 8 support, that Judge Pechman is doing this because she “personally wish[es]” to prevent Defendant

 9 from receiving their full Social Security retirement income. Id. at 3. Defendant cites no evidence

10 in support of this allegation but states that Judge Pechman presides over another dispute between

11 Defendant and the Social Security Administration. Id. Defendant does not identify the case

12 number of any matter involving Defendant and the Social Security Administration over which

13 Judge Pechman presides.

14          Nothing presented in Plaintiff’s Motion convinces the Court that the standards for recusal

15 have been met. While the Court takes judicial notice of four cases involving Defendant that were

16 assigned to Judge Pechman, see Garett v. City of Seattle, C99-1233 MJP; Garrett v. City of Seattle,

17 et al., C10-94 MJP; Garrett v. Seattle Public School District, et al., C10-215 MJP; and Omari Tahir v.

18 Ronald English, et al., C15-1819 MJP, none of these cases appear to involve claims relating to the

19 Social Security Administration. Moreover, to the extent Judge Pechman has issued adverse rulings

20 against Defendant in this or previous cases, it is well-established that prior adverse rulings are not

21 a valid basis for recusal. See Studley, 783 F.2d at 939; see also Taylor, 993 F.2d at 712.

22          Accordingly, the Court hereby ORDERS that Judge Pechman’s refusal to recuse herself

23 from this matter is AFFIRMED. The Clerk SHALL provide copies of this order to Plaintiff and

24 to all counsel of record.

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 2
 1

 2        DATED this 21st day of June, 2021.

 3

 4

 5

 6
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 3
